United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ypsilanti, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1513
Issued: December 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 12, 2013 appellant, through her attorney, filed a timely appeal from a May 17,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right knee condition
causally related to her employment activities.
FACTUAL HISTORY
On April 15, 2011 appellant, then a 30-year-old carrier technician, filed an occupational
disease claim alleging that her right knee injury sustained on December 8, 2008 was not getting
better after 12 months. She indicated that she first realized her condition was caused or
1

5 U.S.C. § 8101 et seq.

aggravated by her employment on March 1, 2010. The employing establishment indicated that
appellant stopped work on April 6, 2011.
Under claim number xxxxxx347, OWCP accepted a right knee strain for a December 8,
2008 traumatic injury while appellant was working as a letter carrier. Appellant was medically
released from all treatment on April 22, 2009 with no work restrictions. She received no further
medical treatment until April 6, 2011, when she sought care due to right knee instability and
inability to work her duties of letter carrier.2
In an undated statement, appellant related that she had been put on a new route that was
very long and her knee started to swell and give out.
In an August 31, 2011 letter, Dr. Vasilios Moutzouros, a Board-certified orthopedic
surgeon, noted that appellant had previously injured her knee on December 8, 2008 which
OWCP accepted for right knee strain and appellant underwent several arthroscopic procedures.
He stated that appellant was last seen on April 22, 2009 where she had noticed improvement and
her work restrictions were changed to unlimited driving, two hours walking and three hours
standing. Dr. Moutzouros reported that appellant came to his clinic in early 2011 complaining of
right knee swelling and pain. Right knee radiographs and magnetic resonance imaging (MRI)
scan showed healed prior surgical repair of the weight-bearing surface of the medial femoral
condyle and early degenerative changes within the patellofemoral compartment. Dr. Moutzouros
stated that, due to “this” and appellant’s impact activities with work, she developed swelling and
difficulties participating in activities of daily living. He noted that appellant underwent
conservative measures, including cortisone injections, which relieved her symptoms for a few
weeks and then elected to have revision of cartilage procedure, which included an osteochondral
autograft transfer. Dr. Moutozouros stated that appellant did well following surgery and full
recovery would take a 5- to 12-month period of time.
In an October 27, 2011 letter, OWCP requested a supplemental report from
Dr. Moutzouros asking for a list of diagnosis for appellant’s condition and an opinion as to
whether appellant’s work exposure caused or aggravated her right knee condition.
Dr. Moutzouros was asked to address each condition separately, identify specifically the work
activities and provide medical reasons, supported by objective findings. OWCP provided him
with a statement of accepted facts and accepted definitions and provided him 30 days to submit
the requested information. In a December 6, 2011 letter, Dr. Moutzouros’ office requested
prepayment of fees for a narrative report.
By decision dated January 4, 2012, OWCP denied appellant’s claim. It found that she
failed to establish that her claimed medical condition was related to the accepted work activities.

2

Initially OWCP converted the April 15, 2011 occupational disease claim to a recurrence claim under case
number xxxxxx347. The factual and medical evidence did not support a claim of recurrence as defined by FECA,
but did support a new occupational disease claim. OWCP subsequently created a new occupational disease claim
under case number xxxxxx816 with a date of injury of March 1, 2010 for an injury to the right knee. Case number
xxxxxx816 was doubled into case number xxxxxx347, with case number xxxxx347 as the master case file.

2

In a letter dated January 26, 2012, appellant filed a request for reconsideration. In a
January 16, 2012 report, Dr. Moutzouros noted that he was responding to OWCP’s letter. He
indicated that appellant has a history of some right knee degenerative changes and cartilage
damage.
Dr. Moutzouros noted that appellant had undergone osteochondral allograft
implantation surgery to the right knee and described the physical requirements of her position as
a letter carrier, which he opined has led to the degenerative changes in her right knee. He
indicated that appellant’s job duties were not exclusively the cause of the degenerative changes
but that her work duties exacerbated her condition. Dr. Moutzouros noted that appellant
underwent surgery in July 2011 to replace allograft cartilage plugs, which stabilized her
condition.
By decision dated April 30, 2012, OWCP denied modification of its earlier decision.
On April 18, 2013 appellant again requested reconsideration. In an April 12, 2013 report,
Dr. Moutzouros reported that he first met appellant on April 14, 2011 for an evaluation of knee
pain. He noted that in 2004 she had sustained a blunt injury to the medial side of her knee which
led to multiple arthroscopies of the patellofemoral and cartilage damage. Dr. Moutzouros
reported that appellant did well until she reinjured her knee at work in 2009, when she slipped on
ice. He noted that appellant returned on May 5, 2011 with more information and confirmation
that she had a full thickness cartilage injury in the past that was treated with an osteochonddral
allograft plug. Dr. Moutzouros noted that radiologic testing confirmed the lack of cartilage and
support of the plug. He noted that a cortisone injection provided short-term pain relief and
appellant later underwent a right knee arthroscopy with osteochondral allograft transplantation.
Dr. Moutzouros discussed appellant’s postoperative treatment and progress, noting that she has
been able to work since her operation and has reached maximum medical improvement nearing
two years postsurgery. He advised that he did not meet appellant until after the numerous
surgeries to her right knee, but opined that she had a cartilage injury that undoubtedly has been
aggravated by her employment as a postal worker. Dr. Moutzouros noted that the allografts have
performed poorly in terms of long-term benefit especially when stressing the knee with
continuous walking.
By decision dated May 17, 2013, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between

3

the claimed conditions and identified factors. The belief of a claimant that a condition was
caused or aggravated by the employment is not sufficient to establish causal relation.3
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such an
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and that such a relationship must be supported
with affirmative evidence, explained by medical rationale and be based on a complete and
accurate medical and factual background of the claimant.4 Medical conclusions unsupported by
medical rationale are of diminished probative value and are insufficient to establish causal
relation.5
ANALYSIS
The Board finds that OWCP properly adjudicated appellant’s claim as a new
occupational disease claim. Appellant returned to work after her December 8, 2008 work injury
and was medically released from all treatment on April 22, 2009. She had no further medical
treatment until April 6, 2011, when she sought care due to right knee instability and inability to
work her duties of letter carrier. Appellant reported that her route had changed and was very
long. This represents a change in her work duties after her return to work and medical release of
treatment. As she implicated work factors that occurred after her return to full work duties,
appellant’s current claim was properly adjudicated as an occupational disease claim.6 The issue
is whether the new employment duties of a long route caused or contributed to her right knee
condition.
The Board finds that the medical evidence of record does not establish, with rationalized
medical opinion, that appellant sustained an aggravation of her preexisting right knee condition,
which included degenerative changes and several surgeries, as a result of the accepted factors of
her federal employment. OWCP received several reports from Dr. Moutzouros in which the
physician opined that the physical requirements of her position as a letter carrier led to the
exacerbation of her preexisting degenerative changes and cartilage damage to the right knee.
However Dr. Moutzouros failed to provide a well-rationalized medical opinion which discussed
how appellant’s right knee condition materially worsened to the point surgery was required and
has failed to provide any medical rationale explaining the nature of the relationship between any
diagnosed condition and her specific employment factors.7 In his August 31, 2011 letter,
3

Lourdes Harris, 45 ECAB 545, 547 (1994); A.P., Docket No. 11-1802 (issued April 10, 2012).

4

Conard Hightower, 54 ECAB 796 (2003).

5

Albert C. Brown, 52 ECAB 152 (2000).

6

See A.P., supra note 2; Section 10.104 of OWCP’s regulations provide that a notice of recurrence should not be
filed when a new injury, new occupational disease, or a new event contributing to an already existing occupational
disease has occurred. In these instances, the employee should file a Form CA-1 or CA-2. 20 C.F.R. § 10.404.
7

Albert C. Brown, 52 ECAB 152 (2000).

4

Dr. Moutzouros opined that she experienced right knee pain and swelling in part to her work
activities; however, he has not specified definitive diagnoses or provided medical rationale as to
what conditions were caused or aggravated by her work activities. In his January 16, 2012
report, Dr. Moutzouros described the physical requirements of appellant’s letter carrier position
and opined that her job duties exacerbated her condition, which included a history of
degenerative changes and cartilage damage to the right knee. Dr. Moutozouros failed to discuss
how her preexisting right knee condition was aggravated or materially worsened by her work
activities beginning March 2010. In his April 12, 2013 report, Dr. Moutzouros reported a
nonspecific cartilage injury that had been aggravated by appellant’s employment. A “cartilage
injury” however is not a definitive diagnosis and Dr. Moutzouros failed to provide a wellrationalized opinion on how her job duties aggravated her preexisting knee condition. While
Dr. Moutzouros briefly discussed appellant’s work duties, he offered no medical rationale as to
how such exposure aggravated her preexisting right knee condition. Dr. Moutzouros addressed
how allografts perform poorly in terms of long-term benefit especially when stressing the knee
with continuous walking, but did not provide any specific diagnostic findings from March 2010
clearly demonstrating the change in the underlying condition as opposed to just an increase in
symptoms. Dr. Moutozouros’ opinions on causal relationship are not well rationalized and are
insufficient to establish the critical element of causal relationship. As a result, appellant has not
met her burden of proof.
On appeal, appellant’s counsel contends that OWCP’s decision is contrary to fact and
law. For the reasons stated, there is no medical evidence which offers a well-reasoned
explanation of how appellant’s work factors from March 2010 caused a diagnosed medical
condition which materially aggravated her preexisting right knee condition leading to surgery.
Appellant has not met her burden of proof to establish her claim for compensation benefits. The
Board will therefore affirm OWCP’s May 17, 2013 decision to deny her claim.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
knee condition is causally related to her employment activities.
ORDER
IT IS HEREBY ORDERED THAT the May 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

